Case 1:20-cv-00075-MMB Document 30      Filed 05/04/21   Page 1 of 32




                        Slip Op. 21-53

                 UNITED STATES
          COURT OF INTERNATIONAL TRADE

                     Court No. 20-00075

       COMMUNICATIONS WORKERS OF AMERICA
      LOCAL 4123, on behalf of FORMER EMPLOYEES
              OF AT&T SERVICES, INC.,
                           Plaintiff,
                               v.
                U.S. SECRETARY OF LABOR,
                          Defendant.

                Before: M. Miller Baker, Judge

                          OPINION

     [Plaintiffs’ motion for judgment on the agency record
     is granted and this matter is remanded to the Depart-
     ment of Labor for further consideration.]

                                         Dated: May 4, 2021

     Devin S. Sikes, Akin Gump Strauss Hauer & Feld LLP
     of Washington, DC, argued for Plaintiffs. With him on
     the brief were Bernd G. Janzen and Tebsy Paul.

     Ashley Akers, Trial Attorney, Commercial Litigation
     Branch, Civil Division, U.S. Department of Justice of
     Washington, DC, argued for Defendant. With her on
     the brief were Jeffrey Bossert Clark, Acting Assistant
     Attorney General; Jeanne E. Davidson, Director; and
Case 1:20-cv-00075-MMB Document 30     Filed 05/04/21    Page 2 of 32




     Court No. 20-00075                                 Page 2
     Patricia M. McCarthy, Assistant Director. Of counsel
     on the brief was Tecla A. Murphy, Attorney Advisor,
     Employment and Training Legal Services, Office of the
     Solicitor, U.S. Department of Labor of Washington,
     DC.

         Baker, Judge: Several decades ago, Congress estab-
     lished a remedial program to provide benefits to Amer-
     ican workers displaced by the offshoring of manufac-
     turing or service jobs. See Former Emps. of BMC Soft-
     ware, Inc. v. U.S. Sec’y of Labor, 454 F. Supp. 2d 1306,
     1307 (CIT 2006) (“Trade adjustment assistance . . .
     programs historically have been—and today continue
     to be—touted as the quid pro quo for U.S. national pol-
     icies of free trade.”). In this case, a union challenges
     the Labor Department’s denial of benefits to former
     AT&T call center employees under that program. The
     Court agrees with the union that Labor’s summary de-
     nial of benefits is not supported by substantial evi-
     dence, and remands for further proceedings consistent
     with this opinion.

          Statutory and Regulatory Background

         In the Trade Act of 1974, Congress updated a preex-
     isting mechanism for providing benefits—referred to
     as “trade adjustment assistance”—to Americans who
     lose their jobs, or whose work hours and pay are re-
     duced, due to foreign trade. See 19 U.S.C. § 2271 et
     seq.; see also U.S. Dep’t of Labor, Getting Back to Work
     After     a     Trade     Related     Layoff,    at   2,
     https://www.dol.gov/sites/dolgov/files/ETA/tradeact
     /pdfs/program_brochure2014.pdf (accessed May 3,
     2021).
Case 1:20-cv-00075-MMB Document 30         Filed 05/04/21    Page 3 of 32




     Court No. 20-00075                                     Page 3
         Under that statute, a group of workers in the same
     firm, their union, or their authorized representative
     may petition the Department of Labor to certify them
     as eligible to apply for trade adjustment assistance
     benefits and services. See 19 U.S.C. § 2271(a)(1); see
     also Getting Back to Work, above. Once Labor receives
     a petition, it investigates whether the circumstances
     of the workers’ layoff satisfy certain statutory criteria.
     See Getting Back to Work, above.

        As relevant here, those criteria are as follows:

        (a) In general

        A group of workers shall be certified by the Sec-
        retary as eligible to apply for adjustment assis-
        tance under this part . . . if the Secretary deter-
        mines that—

        (1) a significant number or proportion of the
        workers in such workers’ firm have become to-
        tally or partially separated, or are threatened to
        become totally or partially separated; and

        (2) … (B)

           (i)

                 (I) there has been a shift by such workers’
                 firm to a foreign country in the production
                 of articles or the supply of services like or
                 directly competitive with articles which
                 are produced or services which are sup-
                 plied by such firm; or
Case 1:20-cv-00075-MMB Document 30       Filed 05/04/21    Page 4 of 32




     Court No. 20-00075                                   Page 4
              (II) such workers’ firm has acquired from
              a foreign country articles or services that
              are like or directly competitive with arti-
              cles which are produced or services which
              are supplied by such firm; and

           (ii) the shift described in clause (i)(I) or the
           acquisition of articles or services described in
           clause (i)(II) contributed importantly to such
           workers’ separation or threat of separation.

     19 U.S.C. § 2272(a).

        Thus, as relevant here, for a group of workers to re-
     ceive certification of eligibility for trade adjustment as-
     sistance, they must satisfy §§ 2272(a)(1) (show that
     they were separated), (a)(2)(B)(i) (show that the ser-
     vices they formerly provided are now provided
     abroad), and (a)(2)(B)(ii) (show that the foreign provi-
     sion of such services “contributed importantly” to their
     separation). The dispute here involves Labor’s deter-
     mination regarding the second of these requirements.

        In determining whether to certify a group of work-
     ers as eligible under these criteria, Labor must “obtain
     from the workers’ firm . . . information the Secretary
     determines to be necessary to make the certification,
     through questionnaires and in such other manner as
     the Secretary determines appropriate.” 19 U.S.C.
     § 2272(d)(1). The statute directs the Secretary to re-
     quire a firm to “certify” all information submitted in
     response to questionnaires. Id. § 2272(d)(3)(A)(i). The
     Secretary must also require certification of all other
     information obtained from a firm or a customer “on
Case 1:20-cv-00075-MMB Document 30         Filed 05/04/21    Page 5 of 32




     Court No. 20-00075                                     Page 5
     which the Secretary relies in making a[n eligibility]
     determination . . . , unless the Secretary has a reason-
     able basis for determining that such information is ac-
     curate and complete without being certified.” Id.
     § 2272(d)(3)(A)(ii). 1

        Labor’s regulations require the Department to is-
     sue either a certification of eligibility or a notice of neg-
     ative determination specifying the reasons for the neg-
     ative decision, and in either case to publish in the Fed-
     eral Register a summary of the determination and the
     reasons for making it. 29 C.F.R. § 90.16(c), (f). If Labor
     returns an affirmative determination, the Department
     also issues a “certification of eligibility” allowing the
     workers to apply individually for benefits and services.
     Id. § 90.16(c); see also Getting Back to Work, above
     (“Workers in a certified group . . . may apply for indi-
     vidual eligibility for benefits and services.”). If Labor
     returns a negative determination, the workers may




     1 The statute grants the Secretary broad authority to seek
     “additional information” by contacting, inter alia, officials
     or employees of the workers’ firm (apparently in their indi-
     vidual capacity rather than as representatives of the firm),
     officials of the workers’ firm’s customers, or union officials
     or other “duly authorized representatives of the group of
     workers.” Id. § 2272(d)(2)(A)(i)–(iii). The Secretary may
     also “us[e] other available sources of information.” Id.
     § 2272(d)(2)(B). Unlike information obtained directly from
     the workers’ firm, Labor need not require certification of
     such additional information or find a reasonable basis for
     relying upon such noncertified information.
Case 1:20-cv-00075-MMB Document 30          Filed 05/04/21    Page 6 of 32




     Court No. 20-00075                                      Page 6
     ask the Department to reconsider. See generally
     29 C.F.R. § 90.18.2

        Following a final negative determination, a worker,
     a group of workers, a certified or recognized union, or
     the group’s authorized representative may commence
     a civil action in this Court for review of the determina-
     tion. See 19 U.S.C. § 2395(a).

            Factual and Procedural Background

         A. The union’s petition for benefits

        In March 2019, Communications Workers of Amer-
     ica Local 4123 filed a petition for trade adjustment
     benefits on behalf of AT&T “Consumers Group” em-
     ployees at the Kalamazoo (Michigan) Lovell Call Cen-
     ter. AR3. The petition alleged that AT&T established
     call centers in multiple foreign locations, including
     Mexico, the Philippines, and the Caribbean, and that
     during 2019 AT&T planned to close the Kalamazoo
     call center and four other call centers operated by the
     company. AR3–4.3 Thereafter, Labor agreed to deem
     the petition as also encompassing the four other call


     2 Reconsideration may be granted in three circumstances:
     “(1) If it appears on the basis of facts not previously consid-
     ered that the determination complained of was erroneous;
     (2) If it appears that the determination complained of was
     based on mistake in the determination of facts previously
     considered; or (3) If, in the opinion of the certifying officer,
     a misinterpretation of facts or of the law justifies reconsid-
     eration of the determination.” 29 C.F.R. § 90.18(c).
     3 Citations to “AR” refer to the public version of the admin-
     istrative record, ECF 15.
Case 1:20-cv-00075-MMB Document 30           Filed 05/04/21    Page 7 of 32




     Court No. 20-00075                                       Page 7
     centers (in Appleton, Wisconsin; Indianapolis, Indi-
     ana; Syracuse, New York; and Meriden, Connecticut).
     AR14–15.

        In support of its petition, the union submitted its
     own “AT&T Jobs Report” asserting that the company
     closed multiple call centers and laid off several thou-
     sand workers while shifting work to lower-wage con-
     tract workers, many of them located abroad. AR20.
     The report identified the Indianapolis, Kalamazoo,
     and Appleton call centers as locations facing imminent
     closure. AR20. The union further contended that
     AT&T opened a call center in Mexico and planned to
     expand it by moving jobs away from U.S.-based loca-
     tions. AR22.

          B. Labor’s initial investigation and report

        Following receipt of the petition, Labor contacted
     AT&T officials and asked that they complete question-
     naires relating to the five call centers identified by the
     union. AR26–35, AR38–42, AR43–45. 4


     4 The questionnaires requested certifications under pen-
     alty of law for false statements and warned:
         Knowingly falsifying any information on this form is a
         Federal offense (18 U.S.C. § 1001) and a violation of the
         Trade Act (19 U.S.C. § 2316). By signing below, you
         agree to the following statement: “Under penalty of
         law, I declare that to the best of my knowledge and be-
         lief the information I have provided on this form is true,
         correct, and complete.”
     AR57 (Appleton), AR67 (Indianapolis), AR76 (Kalamazoo),
     AR98 (Meriden), and AR112 (Syracuse).
Case 1:20-cv-00075-MMB Document 30     Filed 05/04/21    Page 8 of 32




     Court No. 20-00075                                 Page 8
        Among other things, the questionnaire responses
     specifically addressed the reasons for the call center
     closures and the potential loss of jobs. AT&T stated
     that three of the call centers closed because they were
     being consolidated into other domestic call centers.
     AR53 (Appleton), AR63 (Indianapolis), AR73 (Kalama-
     zoo). AT&T stated that the other two call centers
     closed because their operations were being moved to
     other domestic locations. AR92 (Meriden), AR106 (Sy-
     racuse). For all five call centers, AT&T emphasized
     that displaced employees were offered the opportunity
     to move to the new call center locations or to train for
     alternative positions and further emphasized that all
     work was remaining in the United States. AR53,
     AR63, AR73, AR92, AR106.

         Following AT&T’s submission of the questionnaire
     responses, Labor’s investigator e-mailed AT&T’s in-
     house counsel a series of informal follow-up questions.
     The transmittal e-mail stated that the union had iden-
     tified (1) an individual who worked in Jamaica but re-
     ported to a manager in the Appleton call center and (2)
     an individual who worked in the Philippines but re-
     ported to a manager in Brecksville, Ohio, “which is an-
     other location that has laid off hundreds of Union
     workers.” AR114 (quoting the union’s allegations).
     Based on that information and on AT&T’s question-
     naire responses, Labor asked AT&T whether the alle-
     gations that foreign workers were supervised by U.S.
     managers were true; if so, AT&T was to answer a se-
     ries of further questions. AR114.

        AT&T’s in-house counsel responded—in the same
     informal e-mail format as Labor’s inquiries—that the
Case 1:20-cv-00075-MMB Document 30      Filed 05/04/21    Page 9 of 32




     Court No. 20-00075                                  Page 9
     allegations were not true and that the foreign workers
     were employed by vendors, supervised by vendor man-
     agers, and handled calls that were never serviced by
     employees in the Kalamazoo, Appleton, or Indianapo-
     lis call centers. AR122; see also AR126 (response for
     Syracuse and Meriden that referred to the response for
     the other three centers).

        Following the receipt of AT&T’s e-mail responses to
     the investigator’s inquiries, someone at Labor—pre-
     sumably the investigator—prepared an unsigned “in-
     vestigative report” that determined that the loss of
     jobs at the five call center locations was not attributa-
     ble to the company’s offshoring of the work. AR141 et
     seq. The report summarized the factual record dis-
     cussed above and stated that AT&T “reported that
     they have not shifted the supply of services like or di-
     rectly competitive to those of the workers to a foreign
     country nor acquired any services like or directly com-
     petitive to those of the workers from a foreign coun-
     try.” AR149. The report also quoted AT&T’s statement
     about the two workers in Jamaica and the Philippines
     and did not address the point further. AR150.

        C. Labor’s initial negative determination

        Following the investigative report, Labor issued a
     “Negative Determination Regarding Eligibility to Ap-
     ply for Worker Adjustment Assistance”—essentially,
     an administrative opinion. AR154 et seq. As to the rel-
     evant statutory tests, Labor found that AT&T

        did not shift the supply of call center, billing, or
        network operations services or like or directly
Case 1:20-cv-00075-MMB Document 30      Filed 05/04/21   Page 10 of 32




     Court No. 20-00075                               Page 10
        competitive services to a foreign country or ac-
        quire call center, billing, or network operations
        services or like or directly competitive services
        from a foreign country. AT&T officials have con-
        firmed the work remained in the United States.

     AR160. Accordingly, the certifying officer concluded
     that “the requirements of Section 222 of the Act,
     19 U.S.C. § 2272, have not been met and, therefore,
     den[ied] the petition for group eligibility . . . .” AR160–
     61.

        D. The union’s request for reconsideration

         After Labor issued its negative determination, the
     union submitted a one-page letter “requesting an ap-
     peal to the determination made to deny the original
     petition,” AR173, which Labor construed as an appli-
     cation for reconsideration under 29 C.F.R. § 90.18. The
     letter gave two reasons for the request: (1) “The major-
     ity of the workers at that location were separated from
     the company” and (2) “The work that was being done
     has shifted to offshore locations as documented in the
     evidence presented with the original petition.” AR174.
     The letter contained no attachments with new evi-
     dence.

         Labor—through a new certifying officer not previ-
     ously involved in the matter—granted the reconsider-
     ation request with boilerplate language stating that
     “[t]he request for reconsideration includes new infor-
     mation and allegations regarding a shift in services to
Case 1:20-cv-00075-MMB Document 30        Filed 05/04/21   Page 11 of 32




     Court No. 20-00075                                 Page 11
     a foreign country”5 such that “the claim is of sufficient
     weight to justify reconsideration of the U.S. Depart-
     ment of Labor’s prior decision.” AR177–78.

         E. Labor’s reconsideration investigation
            and report

         After granting reconsideration, a new investigator
     at Labor and AT&T’s in-house counsel exchanged
     e-mails probing deeper into the issues raised by the
     union’s petition. Following these exchanges, Labor is-
     sued an unsigned “Reconsideration Investigative Re-
     port”—presumably authored by the new investiga-
     tor—affirming the initial negative determination’s
     conclusion that there was “no shift in services/no com-
     pany or customer imports.” AR362–63 (cleaned up).
     The reconsideration report found that AT&T “con-
     firmed” that the Kalamazoo, Appleton, and Indianap-
     olis locations “did not shift services like or directly
     competitive with the services supplied by the workers
     of the subject firm to foreign country [sic] or contract
     to have services like or directly competitive with those
     supplied by the workers of the subject firm in a foreign
     country.” AR373–74.




     5 The record contained no basis for this statement given
     that the union’s reconsideration letter referred to “the evi-
     dence presented with the original petition” rather than any
     new information. AR174. At oral argument, the govern-
     ment’s counsel explained that Labor routinely grants re-
     consideration notwithstanding the Department’s nomi-
     nally stringent standard governing such requests. See
     above note 2.
Case 1:20-cv-00075-MMB Document 30     Filed 05/04/21   Page 12 of 32




     Court No. 20-00075                             Page 12
        As to the other two locations (Syracuse and Meri-
     den), Labor repeated the same findings set forth
     above—AT&T confirmed the company did not shift
     services abroad or contract to have services supplied
     abroad, AR378—and quoted AT&T’s assertion that the
     union focused on the call centers’ closures rather than
     the reasons for such closures. AR379.

        F. Labor’s decision on reconsideration

        Following the reconsideration investigative report,
     Labor—through the same certifying officer who
     granted reconsideration—issued a “Notice of Negative
     Determination on Reconsideration.” This document
     echoed the prior boilerplate finding that the union’s
     “request for reconsideration included new information
     and allegations regarding a shift in services to a for-
     eign country.” AR385. The document’s substantive dis-
     cussion was also boilerplate:

        Information obtained during the reconsideration
        investigation confirmed that the workers’ firm
        neither shifted the supply of call center support
        services, billing support services, or network op-
        erations center support services (or like or di-
        rectly competitive services) to a foreign country
        nor contracted to have such services supplied by
        a foreign country.

        After careful review of previously-submitted in-
        formation and additional information obtained
        during the reconsideration investigation, the
        Department determines that 29 CFR 90.18(c)
        [governing reconsideration] has not been met.
Case 1:20-cv-00075-MMB Document 30        Filed 05/04/21   Page 13 of 32




     Court No. 20-00075                                 Page 13
     AR386. The determination then concluded that the re-
     quirements of 19 U.S.C. § 2272 had not been met;
     therefore, the original determination, which found the
     union’s members ineligible to apply for trade adjust-
     ment assistance, was affirmed. AR386.

         G. This litigation

        After Labor issued its negative reconsideration de-
     termination, Communications Workers of America Lo-
     cal 4123 sent a letter to the clerk “to request a judicial
     appeal to [Labor’s] negative determination” of the un-
     ion’s petition. ECF 1, at 1. The clerk deemed this pro
     se letter as the union’s complaint and summons. See
     ECF 4.

        The union—now represented by counsel 6—moves
     for judgment on the agency record and asks the Court
     “to hold that neither substantial evidence nor the law
     supports Labor’s negative determinations” and “to va-
     cate Labor’s negative determinations and remand this
     matter to Labor so that the agency may take further
     evidence pursuant to 19 U.S.C. § 2395(b) and issue a
     determination consistent with the Court’s order and




     6At the invitation of the clerk, attorneys at the law firm of
     Akin Gump Strauss Hauer & Feld entered their pro bono
     appearances as counsel for the union. See ECF 10, 11, 19.
     Counsel for the union have ably discharged their assign-
     ment. Cf. Nat’l Fed’n of Indep. Bus. v. Sebelius, 567 U.S.
     519, 543 n.2 (2012).
Case 1:20-cv-00075-MMB Document 30        Filed 05/04/21   Page 14 of 32




     Court No. 20-00075                                 Page 14
     opinion in this matter.” ECF 23, at 1–2; 7 see USCIT
     R. 56.1. The government opposes. ECF 24.

           Jurisdiction and Standard of Review

        The union brings this action under 19 U.S.C.
     § 2395(a). In addition to conferring a cause of action,
     § 2395(a) in effect codifies the associational standing
     of unions to represent their members aggrieved by La-
     bor’s denial of benefits. 8 See Int’l Union, United Auto.,
     Aerospace & Agric. Implement Workers of Am. v.
     Brock, 477 U.S. 274, 281–82 (1986) (explaining associ-
     ational standing of organization to represent its mem-
     bers).

        The Court has jurisdiction over § 2395(a) claims
     pursuant to 28 U.S.C. § 1581(d)(1), which grants this
     Court exclusive jurisdiction over any civil action com-
     menced to review “any final determination of the Sec-
     retary of Labor under section 223 of the Trade Act of
     1974 with respect to the eligibility of workers for


     7 In this opinion, citations to the parties’ briefing use the
     CM/ECF docket entry (ECF 23 for the union’s opening
     brief, ECF 24 for the government’s brief, and ECF 25 for
     the union’s reply).
     8 Here, the administrative record includes evidence—not
     merely allegations—establishing that the union’s members
     were employed at the five relevant call centers and thus
     were injured by Labor’s denial of eligibility. See AR3–4; cf.
     Sierra Club v. EPA, 292 F.3d 895, 899–900 (D.C. Cir. 2002)
     (“In many if not most cases the petitioner’s standing to seek
     review of administrative action is self-evident; no evidence
     outside the administrative record is necessary for the court
     to be sure of it.”).
Case 1:20-cv-00075-MMB Document 30      Filed 05/04/21   Page 15 of 32




     Court No. 20-00075                               Page 15
     adjustment assistance under such Act.” See also
     19 U.S.C. § 2395(c) (same).

         The standard of review for factual issues is pre-
     scribed by 19 U.S.C. § 2395(b), which provides that
     “[t]he findings of fact by the Secretary of Labor, . . . if
     supported by substantial evidence, shall be conclusive;
     but the court, for good cause shown, may remand the
     case to such Secretary to take further evidence, and
     such Secretary may thereupon make new or modified
     findings of fact and may modify his previous action,
     and shall certify to the court the record of the further
     proceedings.”

        “Substantial evidence is more than a scintilla, and
     must do more than create a suspicion of the existence
     of the fact to be established. A reviewing court must
     consider the record as a whole, including that which
     fairly detracts from its weight, to determine whether
     there exists such relevant evidence as a reasonable
     mind might accept as adequate to support a conclu-
     sion.” Nippon Steel Corp. v. United States, 458 F.3d
     1345, 1351 (Fed. Cir. 2006) (cleaned up).

        Beyond the substantial evidence standard of review
     applicable to factual issues, Labor’s decision is also
     subject to the default standard of the Administrative
     Procedure Act, which allows a reviewing court to set
     aside agency action that is “arbitrary, capricious, an
     abuse of discretion, or otherwise not in accordance
     with law.” 5 U.S.C. § 706(2)(A); see Former Emps. of
     Motorola Ceramic Prods. v. United States, 336 F.3d
     1360, 1362 (Fed. Cir. 2003) (stating, in trade adjust-
     ment case, that “[t]he Court of International Trade
Case 1:20-cv-00075-MMB Document 30       Filed 05/04/21   Page 16 of 32




     Court No. 20-00075                                Page 16
     also has the authority under the Administrative Pro-
     cedure Act to set aside the decision as contrary to law
     or arbitrary and capricious”);9 see also United States
     Capitol Police v. Off. of Compliance, 908 F.3d 748, 756
     (Fed. Cir. 2018) (“A reviewing court must apply the
     APA’s . . . review standards in the absence of an excep-
     tion.”) (cleaned up and quoting Dickinson v. Zurko, 527
     U.S. 150, 154 (1999)).

                            Discussion

        This case presents two issues. First, is Labor’s neg-
     ative determination 10 on its own terms supported by
     substantial evidence and otherwise consistent with

     9At oral argument, the government disputed the APA’s ap-
     plicability to this case. This argument is foreclosed by
     Motorola.
     10 The parties’ briefing did not address what happens if the
     Court concludes that only one of the two determinations
     before it—the initial negative determination or the later
     reconsideration determination—passes muster. At argu-
     ment, the union took the position that a remand is required
     if either decision is not supported by substantial evidence
     or is contrary to law; the government argued that so long
     as one of the determinations is supported by substantial
     evidence and is otherwise consistent with law, the Court
     can sustain Labor. The Court agrees with the government;
     in this situation, Labor’s two determinations amount to al-
     ternative grounds, and the Court can sustain either one as
     the Department’s decision. Cf. Packers Plus Energy Servs.
     Inc. v. Baker Hughes Oilfield Operations, LLC, 773
     F. App’x 1083, 1088 (Fed. Cir. 2019) (court can sustain ad-
     ministrative decision on alternative grounds where the
     parties had the opportunity to address each ground and the
     agency considered each of the facts underlying the alterna-
     tive grounds).
Case 1:20-cv-00075-MMB Document 30      Filed 05/04/21   Page 17 of 32




     Court No. 20-00075                               Page 17
     law? Second, did Labor act arbitrarily by treating the
     union’s petition in this case differently than it treated
     allegedly similarly situated petitioners in other cases
     involving other AT&T call centers? The Court ad-
     dresses each issue in turn.

                                 I.

        As the union’s reply brief explains, the critical ques-
     tion here—in view that there is no dispute that the un-
     ion’s members were separated from their call center
     jobs, see 19 U.S.C. § 2272(a)(1)—is whether Labor
     properly concluded for purposes of 19 U.S.C.
     § 2272(a)(2)(B)(i) that AT&T “had not (1) shifted the
     supply of call center support services, billing support
     services, or network operations center support services
     to a foreign country, or (2) contracted to have such ser-
     vices supplied by a foreign country.” ECF 25, at 2.

                                 A.

        As noted above, the analysis in Labor’s initial neg-
     ative determination consisted of two sentences:

        [T]he investigation revealed that the firm did
        not shift the supply of call center, billing, or net-
        work operations services or like or directly com-
        petitive services to a foreign country or acquire
        call center, billing, or network operations ser-
        vices or like or directly competitive services from
        a foreign country. AT&T officials have confirmed
        the work remained in the United States.

     AR160 (emphasis added).
Case 1:20-cv-00075-MMB Document 30      Filed 05/04/21   Page 18 of 32




     Court No. 20-00075                              Page 18
                                1.

         The union’s first two lines of attack are that Labor
     failed to “identify the particular record evidence on
     which it relied for its finding or explain why it reached
     the conclusion that it did in view of the record as a
     whole.” ECF 23, at 13. Relatedly, the union asserts
     that Labor did not discuss the record evidence “that
     cuts against its finding and how, nevertheless, the
     substantiality of the record points to its proffered find-
     ing.” Id.

         As to the first point, although it is true that the
     Court “will uphold a decision of less than ideal clarity
     if the agency’s path may reasonably be discerned,”
     Bowman Transp., Inc. v. Ark.-Best Freight Sys., Inc.,
     419 U.S. 281, 286 (1974), the problem here is that the
     certifying officer did not identify AT&T’s evidence that
     she found persuasive—as noted above, she merely
     stated that “AT&T officials have confirmed the work
     remained in the United States.” AR160. While the
     Court can reasonably discern that she found AT&T’s
     evidence convincing, that fact alone is not enough be-
     cause portions of AT&T’s evidence (its questionnaire
     responses) were certified pursuant to 19 U.S.C.
     § 2272(d)(3)(A)(i) while other portions (the e-mail ex-
     changes between AT&T’s in-house counsel and Labor’s
     investigator) were not. The Court explains the signifi-
     cance of that distinction in Part I.A.3., below, but the
     upshot is that the Court is unable to determine
     whether, or to what extent, the certifying officer relied
     upon AT&T’s noncertified evidence. The Court must
     remand so that Labor can do so unless the
Case 1:20-cv-00075-MMB Document 30        Filed 05/04/21   Page 19 of 32




     Court No. 20-00075                                  Page 19
     Department’s reconsideration determination inde-
     pendently supports its denial of benefits.

        The union’s second line of attack also lands on tar-
     get. Labor’s negative determination simply did not
     acknowledge, much less discuss, the union’s evidence,
     which as discussed above consisted of a job report and
     certain anecdotal examples of offshoring of work. See
     AR17–25 (job report), AR129–30 (anecdotal evi-
     dence). 11 Nor did that determination explain—directly
     or indirectly—why the certifying officer chose AT&T’s
     explanation over the union’s evidence. “[T]he agency
     must examine the relevant data and articulate a sat-
     isfactory explanation for its action including a rational
     connection between the facts found and the choice
     made.” Motor Vehicle Mfrs. Ass’n v. State Farm Mut.
     Auto. Ins. Co., 463 U.S. 29, 43 (1983) (cleaned up) (cit-
     ing Burlington Truck Lines, Inc. v. United States, 371
     U.S. 156, 168 (1962)). That means it’s the agency’s job
     to weigh the evidence—not to ignore the evidence on
     one side of the scale and leave it to the court to surmise
     why the agency made the decision it did.



     11 The government argues that the investigative report’s
     reference to the job report obviates the absence of any such
     reference in the initial negative determination. ECF 24, at
     16–17. The problem with this argument is twofold. First,
     insofar as the investigator addressed the job report, the
     Court is unable to reasonably discern the certifying officer’s
     view of it—the negative determination does not even make
     an oblique reference to the job report. Second, the investi-
     gative report itself did not address the job report, except in
     a passing reference that simply quoted the petition’s refer-
     ence to it. See AR145.
Case 1:20-cv-00075-MMB Document 30     Filed 05/04/21   Page 20 of 32




     Court No. 20-00075                             Page 20
        The government offers two responses. First, as to
     the job report, it argues that no such discussion was
     necessary because nothing in the report “mentions any
     connection between the work of the foreign call centers
     and any of the five AT&T call centers in question. It is
     not readily obvious why or how the information in the
     job report could reasonably be interpreted to ‘cut
     against’ Labor’s determination.” ECF 24, at 16.

        Although the government is certainly correct that
     the job report does not directly contradict the certify-
     ing officer’s conclusion—as the union’s counsel con-
     ceded at argument, the job report contains no “smok-
     ing gun”—“the substantiality of evidence must take
     into account whatever in the record fairly detracts
     from its weight, including contradictory evidence or ev-
     idence from which conflicting inferences could be
     drawn.” Mittal Steel Point Lisas Ltd. v. United States,
     548 F.3d 1375, 1380–81 (Fed. Cir. 2008) (cleaned up
     and emphasis added). Here, a fair reading of the job
     report permits the drawing of inferences that conflict
     with the certifying officer’s conclusion.

        Specifically, the report stated that AT&T has closed
     multiple call centers and laid off several thousand
     workers while shifting work to lower-wage contract
     workers, many of them located abroad. AR20. The re-
     port mentioned the Indianapolis, Kalamazoo, and Ap-
     pleton call centers as locations facing imminent clo-
     sure, and asserted that “the company can decide where
     to route calls and continues to contract with global
     third-party call centers to handle collections cases.”
     AR21. The report quoted a longtime employee in Ap-
     pleton who contended that AT&T was moving jobs to
Case 1:20-cv-00075-MMB Document 30        Filed 05/04/21   Page 21 of 32




     Court No. 20-00075                                 Page 21
     offshore locations with lower-wage workers. AR21–22.
     The union further contended that AT&T opened a call
     center in Mexico and planned to expand it by moving
     jobs away from U.S.-based locations. AR22. All of this,
     fairly read, at least allows for an inference that the clo-
     sures of the call centers in question will result in the
     offshoring of job functions previously performed in
     those facilities. 12

        Although an agency adjudicator, such as the certi-
     fying officer at Labor, need not address every piece of
     evidence in the record, see, e.g., Novartis AG v. Torrent
     Pharms. Ltd., 853 F.3d 1316, 1328 (Fed. Cir. 2017) (ex-
     plaining that it was not necessary for agency to “ex-
     pressly discuss each and every negative and positive
     piece of evidence lurking in the record . . . ,” and noting
     that agency’s citation of relevant record pages estab-
     lished that it had considered them even though it did
     not discuss them in its written decision), the failure to
     do so risks a remand if such evidence is susceptible of
     a fair inference that detracts from the agency’s conclu-
     sion. Because the certifying officer failed to discuss or
     even indirectly reference the union’s evidence from
     which reasonable conflicting inferences can be drawn,
     the Court must remand unless Labor’s reconsideration



     12 The government does not respond to the union’s argu-
     ment that Labor’s certifying officer also overlooked the un-
     ion’s anecdotal evidence. In any event, that evidence is also
     susceptible of the fair inference that the jobs in question
     were offshored. See AR129–30 (“We have two examples be-
     low of calls made regarding products our Reps do support
     for that have been routed to overseas vendors.”).
Case 1:20-cv-00075-MMB Document 30      Filed 05/04/21   Page 22 of 32




     Court No. 20-00075                               Page 22
     determination independently supports the Depart-
     ment’s denial of benefits.

                                 2.

         The union’s third line of attack on the initial nega-
     tive determination is that Labor’s investigator did not
     take “additional investigative steps” that the union
     contends were required under Former Employees of
     Marathon Ashland Pipe Line LLC v. Chao, 370 F.3d
     1375 (Fed. Cir. 2004), due to the presence of conflicting
     evidence. See ECF 23, at 16–17. In that decision, which
     apparently involved noncertified employer state-
     ments, the Federal Circuit stated that Labor could rely
     on such representations “if the Secretary reasonably
     concludes that those statements are creditworthy and
     are not contradicted by other evidence.” Marathon,
     370 F.3d at 1385 (citing Former Emps. of Barry
     Callebaut v. Chao, 357 F.3d 1377, 1383 (Fed. Cir.
     2004)). 13 A “conflict over the underlying facts in the ev-
     idence” would require that the “Secretary take further
     investigative steps before making her certification de-
     cision.” Id.




     13The Federal Circuit’s statement that Labor could rely on
     noncertified employer representations “if the Secretary
     reasonably concludes that those statements are creditwor-
     thy” appears to be an allusion to 19 U.S.C.
     § 2272(d)(3)(A)(ii), which requires that “the Secretary
     ha[ve] a reasonable basis for determining that such infor-
     mation is accurate and complete without being certified.”
     Id.
Case 1:20-cv-00075-MMB Document 30        Filed 05/04/21   Page 23 of 32




     Court No. 20-00075                                  Page 23
        Even if it represents a correct statement of the
     law, 14 Marathon does not apply here. To begin with,
     AT&T’s questionnaire responses were certified under
     penalty of law and were thus presumptively creditwor-
     thy under the statute. See 19 U.S.C. § 2272(d)(3)(A)(i).
     Moreover, Labor did undertake additional investiga-
     tive steps here. The initial investigative report reveals
     that Labor’s investigator had several exchanges with
     AT&T’s in-house counsel after receiving the company’s
     questionnaire responses. See AR113–28; AR135–40.
     Then, Labor granted reconsideration, and a new inves-
     tigator had several more exchanges with AT&T’s in-



     14 The Court doubts the correctness of Marathon’s sugges-
     tion that Labor may not rely on noncertified but reasonably
     creditworthy representations of company officials when
     such representations are contradicted by other evidence.
     That proposition—which is dicta—is untethered to the
     statute, which charges the Department—not the courts—
     with “establish[ing] standards . . . for investigations of pe-
     titions . . . and criteria for making determinations.”
     19 U.S.C. § 2273(e)(1). Nor is it tethered to Barry
     Callebaut, which Marathon cites.
      In the Court’s view, the only question for the courts in
     trade adjustment assistance cases is whether Labor’s de-
     terminations are supported by substantial evidence and
     otherwise consistent with the APA. Under those standards,
     Labor can rely on noncertified representations from an em-
     ployer—if, as explained below, it finds them reasonably
     creditworthy and explains its reasons for doing so—so long
     as it addresses the conflicting evidence (or evidence giving
     rise to conflicting inferences) and adequately explains its
     reasons for choosing the employer’s noncertified but rea-
     sonably creditworthy evidence over conflicting evidence or
     inferences.
Case 1:20-cv-00075-MMB Document 30      Filed 05/04/21   Page 24 of 32




     Court No. 20-00075                              Page 24
     house counsel. See AR188–220; AR222–61; AR295–
     312; AR325–61.

        Insofar as Marathon requires additional investiga-
     tive steps, Labor took them here. The problem with
     Labor’s initial negative determination is not with the
     Department’s investigation, but rather with the certi-
     fying officer’s failure to sufficiently explicate her rea-
     sons based on the results of that investigation.

                                 3.

        Finally, the union challenges the investigator’s—
     and by extension, the certifying officer’s—reliance on
     “uncorroborated statements from AT&T officials
     whose accuracy Labor never confirmed.” ECF 23,
     at 17. Specifically, the union complains—citing For-
     mer Employees of Tyco Toys, Inc. v. Brock, 12 CIT 781
     (1988), and Former Employees of BMC Software, Inc.
     v. U.S. Secretary of Labor, 454 F. Supp. 2d 1306 (CIT
     2007)—that “Labor failed to establish that the officials
     certifying each response had personal knowledge over
     what transpired at each location” and “likewise failed
     to identify other record evidence that corroborated
     what the officials certified.” ECF 23, at 17–18.

        As discussed above, the statutory provision govern-
     ing Labor’s obligation to verify information is
     19 U.S.C. § 2272(d)(3)(A). It imposes two require-
     ments. Labor must mandate certification of all ques-
     tionnaire responses. See 19 U.S.C. § 2272(d)(3)(A)(i).
     As to other information “obtained . . . from the firm” on
     which Labor “relies,” the Department must require
     certification unless Labor “has a reasonable basis for
Case 1:20-cv-00075-MMB Document 30           Filed 05/04/21   Page 25 of 32




     Court No. 20-00075                                     Page 25
     determining that such information is accurate and
     complete without being certified.” See id.
     § 2272(d)(3)(A)(ii). Significantly, the statute imposes
     no personal knowledge requirement on company offi-
     cials responding to Labor’s inquiries. Insofar as Tyco
     Toys and BMC Software impose an extratextual per-
     sonal knowledge requirement, the Court disagrees
     with and declines to follow them.

        In the Court’s view, § 2272(d)(3)(A) is functionally
     analogous to Federal Rule of Civil Procedure 30(b)(6),
     which likewise imposes no personal knowledge re-
     quirement on representatives designated to testify on
     behalf of a corporation. 15 As Judge Sutton explains:

           The personal knowledge requirement works dif-
           ferently in this [Rule 30(b)(6)] setting, where a
           human being (Moreno) speaks for a corporation
           (Midland). . . . It is not easy to take a deposition

     15   Rule 30(b)(6) provides in relevant part:
          Notice or Subpoena Directed to an Organization. In its
          notice or subpoena, a party may name as the deponent
          a public or private corporation, an association, a gov-
          ernmental agency, or other entity and must describe
          with reasonable particularity the matters for examina-
          tion. The named organization must designate one or
          more officers, directors, or managing agents, or desig-
          nate other persons who consent to testify on its behalf;
          and it may set out the matters on which each person
          designated will testify. . . . The persons designated must
          testify about information known or reasonably availa-
          ble to the organization. . . .
     Fed. R. Civ. P. 30(b)(6) (emphasis added); see also USCIT
     R. 30(b)(6) (same).
Case 1:20-cv-00075-MMB Document 30     Filed 05/04/21   Page 26 of 32




     Court No. 20-00075                             Page 26
        of a corporation or for that matter obtain an af-
        fidavit from one. In one sense, indeed, it is not
        even possible to do so, as inanimate objects are
        not known for their facility with language. That
        means, whenever a corporation is involved in lit-
        igation, “the information sought must be ob-
        tained from natural persons who can speak for
        the corporation.” 8A Charles Alan Wright et al.,
        Federal Practice and Procedure § 2103 (3d ed.
        2015). And that means “[t]here is no obligation
        to select a person with personal knowledge of the
        events in question,” so long as the corporation
        “proffer[s] a person who can answer regarding
        information known or reasonably available to
        the organization.” Id. (emphasis added) (quota-
        tion omitted).

     Lloyd v. Midland Funding, LLC, 639 F. App’x 301, 305
     (6th Cir. 2016) (emphasis in original). As in the Rule
     30(b)(6) context, a company representative responding
     to Labor in a trade adjustment assistance investiga-
     tion need not have personal knowledge. It’s up to Con-
     gress, not the federal judiciary, to impose any such re-
     quirement.

        Nevertheless, insofar as Labor chooses to rely on
     noncertified information from a company representa-
     tive, the statute requires that the Department have “a
     reasonable basis for determining that such infor-
     mation is accurate and complete without being certi-
     fied.” 19 U.S.C. § 2272(d)(3)(A)(ii). The Court inter-
     prets this as requiring Labor—when it relies upon
     noncertified information—to expressly find that it has
     a reasonable basis for determining the accuracy and
Case 1:20-cv-00075-MMB Document 30      Filed 05/04/21   Page 27 of 32




     Court No. 20-00075                              Page 27
     completeness of such information and to explain the
     basis for that finding.

         During its initial investigation, Labor received
     AT&T’s certified questionnaire responses as well as
     noncertified information from AT&T’s in-house coun-
     sel. As discussed above in Part I.A.1., the certifying of-
     ficer’s decision did not address what portion(s) of
     AT&T’s evidence she found convincing. The Court is
     therefore unable to determine whether she relied on
     the certified questionnaire responses, the noncertified
     e-mail correspondence with AT&T’s in-house counsel,
     or some combination of both. Nor, to the extent she
     may have relied on the noncertified information, did
     her decision address whether she had a reasonable ba-
     sis for determining that the information was accurate
     and complete without being certified. The Court must
     therefore remand so that Labor can address these
     questions unless Labor’s reconsideration determina-
     tion independently supports Labor’s denial of the un-
     ion’s petition.

                                B.

        As discussed above, all information Labor obtained
     from AT&T in its reconsideration investigation was
     noncertified. After that investigation, Labor’s negative
     reconsideration determination consisted of the follow-
     ing two sentences:

        Information obtained during the reconsideration
        investigation confirmed that the workers’ firm
        neither shifted the supply of call center support
        services, billing support services, or network
Case 1:20-cv-00075-MMB Document 30     Filed 05/04/21   Page 28 of 32




     Court No. 20-00075                             Page 28
        operations center support services (or like or di-
        rectly competitive services) to a foreign country
        nor contracted to have such services supplied by
        a foreign country.

        After careful review of previously-submitted in-
        formation and additional information obtained
        during the reconsideration investigation, the
        Department determines that 29 CFR 90.18(c)
        has not been met.

     AR386.

         Labor’s reconsideration determination suffered
     from the same defects as its initial determination. It
     failed to identify AT&T’s evidence upon which it re-
     lied. It also failed to grapple with the union’s evidence
     from which conflicting inferences might be fairly
     drawn. And insofar as the reconsideration determina-
     tion relied on noncertified information obtained from
     AT&T, Labor made no finding that it could reasonably
     rely on such information. The Court therefore cannot
     sustain the reconsideration determination.

                                II.

         The union also argues that because Labor recently
     granted trade adjustment assistance certification to
     former AT&T employees in Brecksville, Ohio, see No-
     tice of Determinations Regarding Eligibility to Apply
     for Trade Adjustment Assistance, 84 Fed. Reg. 57,762,
     57,765 (Dep’t Labor Oct. 28, 2019), and Harrisburg,
     Pennsylvania, see Notice of Determinations Regarding
     Eligibility to Apply for Trade Adjustment Assistance,
     83 Fed. Reg. 53,297, 53,300 (Dep’t Labor Oct. 22,
Case 1:20-cv-00075-MMB Document 30        Filed 05/04/21   Page 29 of 32




     Court No. 20-00075                                 Page 29
     2018), Labor was obligated to explain why it reached a
     different result here. 16 Plaintiffs contend that failure
     to do so is “unreasoned and unexplained decision-mak-
     ing that results in the disparate treatment of similarly
     situated parties [and] is arbitrary and therefore un-
     lawful.” ECF 23, at 25.

         Neither Federal Register publication is even re-
     motely informative as to the basis for Labor’s decisions
     in the prior cases. Both notices referred to the affected
     former AT&T employees in a table of employee groups
     collected under the umbrella category of cases in
     which “[t]he requirements of Section 222(a)(2)(B)
     (Shift in Production or Services to a Foreign Country
     Path or Acquisition of Articles or Services from a For-
     eign Country Path) of the Trade Act [i.e., 19 U.S.C.
     § 2272(a)(2)(B)] have been met.” 83 Fed. Reg.
     at 53,299–300; 84 Fed. Reg. at 57,764–65. Because La-
     bor does not publish its final decisions or its investiga-
     tive reports in the Federal Register, that bare-bones
     language is the extent of the material in the record be-
     fore this Court regarding the Harrisburg and Brecks-
     ville decisions. Therefore, as an initial matter the gov-
     ernment is correct in arguing that there is no evidence
     in the record before the Court demonstrating that
     Plaintiffs “are similarly situated with workers from

     16 There is no indication in the record that the union argued
     to Labor that its members in the five call centers were sim-
     ilarly situated to its members in the Harrisburg call center,
     even though Labor’s affirmative eligibility decision in that
     case antedated the union’s petition here by just over four
     months. (Labor issued its affirmative eligibility determina-
     tion regarding the Brecksville facility after the Department
     granted reconsideration of the union’s petition here.)
Case 1:20-cv-00075-MMB Document 30       Filed 05/04/21   Page 30 of 32




     Court No. 20-00075                                Page 30
     different call centers who submitted a different peti-
     tion.” ECF 24, at 24. 17 That alone is reason to sustain
     the agency’s determination against the union’s “simi-
     larly situated” challenge.

         Nevertheless, the implication of the union’s argu-
     ment is that Labor had an affirmative duty to compare
     the union’s petition here with the facts and circum-
     stances of the eligibility determinations in Brecksville
     and Harrisburg, notwithstanding that the union’s pe-
     tition made no claim that its members here were sim-
     ilarly situated to the AT&T employees in Brecksville
     and Harrisburg and the record lacked any such evi-
     dence. But why stop there? If Labor had such an obli-
     gation notwithstanding the lack of any evidence, then


     17 In its reply, the union argues that its members employed
     by AT&T at the Kalamazoo, Appleton, and Indianapolis
     call centers “worked in the very same ‘Digital, Retail &
     Care’ division as those former AT&T employees certified”
     as eligible for trade adjustment benefits in Labor’s Harris-
     burg determination. ECF 25, at 17–18. The first problem
     with this is that the Harrisburg workers were employed by
     the Digital, Retail & Care division of “AT&T Mobility Ser-
     vices,” see 83 Fed. Reg. at 53,300, whereas the Kalamazoo,
     Appleton, and Indianapolis call center union workers were
     employed by the Digital, Retail & Care division of “AT&T
     Teleholdings, Inc.” See AR 144–45. Moreover, even if the
     union members were in fact working for the same entity
     and performing identical jobs—facts that are not estab-
     lished on this record—that would still not necessarily es-
     tablish that the employees in Kalamazoo, Appleton, and In-
     dianapolis were similarly situated to the workers in Har-
     risburg. It might merely mean that the services in Harris-
     burg were offshored, while the services in Kalamazoo, Ap-
     pleton, and Indianapolis were not.
Case 1:20-cv-00075-MMB Document 30     Filed 05/04/21   Page 31 of 32




     Court No. 20-00075                             Page 31
     presumably it was also obligated to compare the un-
     ion’s petition here with the facts and circumstances of
     every other Labor eligibility determination as to
     AT&T employees in recent years (or perhaps recent
     decades?). The absence of any discernable limiting
     principle to the union’s argument demonstrates that it
     cannot be right.

        The question before Labor was whether AT&T off-
     shored the services at the call centers identified in the
     union’s petition. Labor was required to make that de-
     termination based on the evidence in the record in this
     matter, not on whether Labor had certified other
     groups of AT&T workers at different locations as to
     whom there was no evidence in the record. On this rec-
     ord, Labor had no affirmative obligation to compare
     the union’s petition here with previous trade assis-
     tance determinations involving other AT&T call cen-
     ters. Cf. ABB Inc. v. United States, 437 F. Supp. 3d
     1289, 1301 (CIT 2020) (explaining that different pro-
     ceedings representing different exercises of agency au-
     thority allow for “different conclusions based on differ-
     ent facts in the record”).
Case 1:20-cv-00075-MMB Document 30       Filed 05/04/21   Page 32 of 32




     Court No. 20-00075                                Page 32
                           Conclusion

        For the reasons provided above, the Court will re-
     mand this matter to Labor for further proceedings con-
     sistent with this opinion. 18 A separate remand order
     will issue.

     Dated:   May 4, 2021             /s/ M. Miller Baker
              New York, NY            M. Miller Baker, Judge




     18 On remand, insofar as Labor agrees with the union on
     the points remanded, Labor must then address whether
     the offshoring of work “contributed importantly” to the sep-
     aration of the union’s members here. See 19 U.S.C.
     § 2272(a)(2)(B)(ii).
